Citation Nr: 1445433	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  06-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a neurological disorder, to include a seizure disorder and/or a syncope disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1992 to December 1996.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2004 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a seizure disorder.  After remanding this issue for additional development in February 2009, in June 2010, and in March 2012, the Board denied service connection for a seizure disorder in a February 2013 decision.  The Veteran appealed that decision to the Court.  In November 2013, the Court issued an order that vacated the February 2013 Board decision with respect to the denial of service connection for a seizure disorder, and remanded that matter for readjudication consistent with the instructions outlined in a November 2013 Joint Motion for Remand (Joint Motion) by the parties (to include recharacterizing the issue to include a syncope disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), as reflected on the preceding page).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that he currently has a neurological disorder (allegedly manifested by symptoms including seizures and/or syncope episodes) which began in service and has persisted since service.  He has also alleged that his pertinent neurological symptoms worsened during service after he had antidepressant medication prescribed in service.

The Board previously denied service connection for a seizure disorder in its February 2013 decision.  However, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) and as instructed by the November 2013 Joint Motion, the Board must recharacterize this issue more broadly as service connection for a neurological disorder, to include a seizure disorder and/or a syncope disorder.  Such recharacterization is necessary because the evidence of record documents that the Veteran was treated by a private provider for complaints of "trance like episodes" in November 1995 (during active service), he was first assessed with post valsalva syncope by a private provider in September 1997 (approximately nine months after discharge from active service), and throughout the period of claim he has been assessed with seizure symptoms (with varying medical opinions regarding whether such symptoms constitute a seizure disorder) as well as vasovagal syncope.

On remand, a new VA examination with an adequate medical opinion must be obtained.  The examiner must take into account all of the evidence and prior medical opinions of record, and render an opinion regarding the Veteran's theory that his pertinent neurological symptoms worsened during service after he had antidepressant medication prescribed in service, as the record reflects that the Veteran had Prozac prescribed for dysthymia/depression by a private provider in December 1995 (during active service).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete clinical records of all such treatment and evaluations from all providers identified.

2.  After the development sought in Instruction #1 is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the nature and likely etiology of any current neurological disorder, to include a seizure disorder and/or a syncope disorder.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each neurological disorder (to include a seizure disorder and/or a syncope disorder) found.  If no such disability is diagnosed, please reconcile that conclusion with the medical evidence in the record suggesting otherwise.

(b)  Please identify the most likely etiology for any/each neurological disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of the Veteran's military service (to include his complaints therein of "trance like episodes" in November 1995 and his use of prescription Prozac beginning in December 1995)?

The examiner must explain the rationale for all opinions, citing to supporting factual data (including any relevant service treatment records, post-service treatment reports, post-service medical examinations and opinions, and pertinent lay evidence regarding the Veteran's symptomatology) and medical literature, as appropriate.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

